ORDER

PER CURIAM.
Mike Gutweiler (“Gutweiler”) appeals from the trial court’s judgment granting Kerry Bommarito (“Bommarito”) an Adult Abuse/Stalking Judgment/Full Order of Protection (“Order of Protection”) against Gutweiler. Gutweiler argues on appeal that the trial court erred: (1) by denying his motion for a directed verdict because Bommarito failed to make a submissible case under the adult abuse act; and (2) by entering the Order of Protection against Gutweiler because Bommarito failed to prove, by a preponderance of the evidence, that she was ever threatened in any way by Gutweiler, that Gutweiler’s conduct would cause a reasonable person to suffer substantial emotional distress, and that Gutweiler had the requisite intent to harass Bommarito pursuant to Section 455.010, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We affirm pursuant to Rule 84.16(b).